— In an action, inter alia, for a judgment declaring that defendant’s proprietary leasehold in plaintiff’s cooperative apartment complex was validly terminated by resolution of the plaintiff’s board of directors, plaintiff appeals from an order of the Supreme Court, Queens County (Kassoff, J.), dated February 2, 1984, which granted defendant’s motion to vacate a prior judgment of the same court (Linakis, J.), dated November 1, 1983, in plaintiff’s favor, which was entered upon an inquest held on her default in answering.
Order reversed, on the law, with costs, motion denied, and judgment dated November 1, 1983 reinstated.
In the order appealed from, Special Term erred in deeming defendant’s unverified answer sufficient to answer plaintiff’s complaint. We take cognizance of the court’s discretionary authority to excuse lack of verification where a substantial right of a party is not prejudiced (CPLR 2001, 3026). Its exercise, however, is not appropriate in the instant case since service of a verified answer was a condition of a prior order of Special Term vacating defendant’s default in appearing and answering (cf. Greff v Havens, 75 NYS2d 387; General Exch. Ins. Corp. v Stern, 25 NYS2d 266). Titone, J. P., Bracken, Niehoff and Rubin, JJ., concur.